

FIRST AMENDED AND RESTATED
WORLD ACCEPTANCE CORPORATION
BOARD OF DIRECTORS
2005 DEFERRED COMPENSATION PLAN
(November, 2007)
 
PURPOSE


The purpose of this 2005 Deferred Compensation Plan ("Plan") is to recognize the
value to the Company of the services rendered by Eligible Directors covered by
the Plan and to encourage and assure their continued service with the Company by
making more adequate provisions for their future retirement security. This Plan
is intended to comply with the requirements of Code Section 409A and the
regulations and other guidance issued thereunder, as in effect from time to
time. To the extent a provision of the Plan is contrary to or fails to address
the requirements of Code Section 409A and related treasury regulations, the Plan
shall be construed and administered as necessary to comply with such
requirements to the extent allowed under applicable treasury regulations until
the Plan is appropriately amended to comply with such requirements.


The Company also maintains for the benefit of certain Eligible Directors the
World Acceptance Corporation Board of Directors Deferred Compensation Plan
authorized by its Board of Directors on October 20, 1999, ("Prior Plan"). In
response to the enactment of Code Section 409A, the Prior Plan was frozen as of
December 31, 2004 so that the benefits payable under the Prior Plan are limited
to those benefits, including earnings accrued after December 31, 2004, that are
not subject to Code Section 409A because they were earned and vested as of
December 31, 2004 (i.e., they are "grandfathered" within the meaning of Treasury
Regulations Section 409A-6(a)(3)(ii) and (iv).


Accordingly, one of the purposes of this Plan is to continue to provide benefits
to Participants that would have been payable under the Prior Plan had the Prior
Plan not been frozen, subject to such changes as are required because the
"non-grandfathered" benefits payable under this Plan are subject to Code Section
409A. The benefits provided under this Plan include all amounts deferred on and
after January 1, 2005.


This Plan shall be unfunded for tax purposes and for purposes of Title I of
ERISA. This Plan is a top hat plan within the meaning of Section 201(2),
201(a)(3), and 401(a)(1) of ERISA. As such, this Plan is subject to limited
ERISA reporting and disclosure requirements, and is exempt from all other ERISA
requirements. Distributions required or contemplated by this Plan or actions
required to be taken under this Plan shall not be construed as creating a trust
or any kind of a fiduciary relationship between the Company and any Participant,
any Participant's designated Beneficiary, or any other person.
 

--------------------------------------------------------------------------------



ARTICLE I
TITLE AND EFFECTIVE DATE


1.1 Title. This Plan shall be known as the World Acceptance Corporation Board of
Directors 2005 Deferred Compensation Plan ("Plan").


1.2 Effective Date. The effective date of this Plan is January 1, 2005.
 
ARTICLE II
DEFINITIONS


2.1 Account. "Account" means those separate bookkeeping Accounts established and
maintained by the Company under the Plan in the name of each Participant as
required pursuant to the provisions of Article V.


2.2 Beneficiary. "Beneficiary" means the person or persons designated by a
Participant to receive any benefits hereunder in the event of the death of the
Participant, or in the absence of such a designated Beneficiary, the
Participant's estate.


2.3 Board. "Board" means the Board of Directors of the Company.


2.4 Change in Control. "Change in Control" means a "change in control event" as
defined in Treasury Regulation Section 1.409A-3(i)(5).


2.5 Code. "Code" means the Internal Revenue Code of 1986, as amended from time
to time, and the regulations promulgated thereunder.


2.6 Committee. "Committee" means the Committee charged with managing and
administrating the Plan and the individual Participant Enrollment and Election
Forms in accordance with Articles VIII and IX hereof.


2.7 Company. "Company" means World Acceptance Corporation, or any successor
company as a result of merger, consolidation, liquidation, transfer of assets,
or other reorganization.


2.8 Compensation. "Compensation" means payment for services provided by an
Eligible Director to the Company in the form of retainer fees, meeting fees, or
other such fees, which would otherwise be paid in cash.


2.9 Deferred Stock Unit. "Deferred Stock Unit" means a phantom stock unit having
value at any time equivalent to the Fair Market Value Per Share of the Company's
common stock, no par value.


2.10 Dividend Date. "Dividend Date" means each date, if any, on which cash or
other dividends are paid on the Company's common stock.

2

--------------------------------------------------------------------------------




2.11  Eligible Director. "Eligible Director" means a person not employed by the
Company, but who is a member of the Board and receives Compensation.


2.12  Fair Market Value Per Share. "Fair Market Value Per Share" means on any
date the average of the closing sales prices per share for the Company's common
stock, no par value, over the preceding twenty (20) days on which common stocks
are traded on the NASDAQ Stock Market.


2.13  Nonqualified Deferred Compensation. "Nonqualified Deferred Compensation"
means Compensation that is due to be earned and which would otherwise be paid to
a Participant, which the Participant elects to defer under the Plan, and which
is credited to an Account on behalf of a Participant.


2.14  Participant. "Participant" means any Eligible Director who is or may
become (or whose beneficiaries may become) eligible to receive a benefit under
the Plan by executing a valid Participant Enrollment and Election Form.


2.15  Participant Enrollment and Election Form. "Participant Enrollment and
Election Form" means the form on which an Eligible Director elects, prior to the
period in which services are to be performed, to defer Compensation hereunder.


2.16  Plan. "Plan" means the World Acceptance Corporation Board of Directors
2005 Deferred Compensation Plan.


2.17  Plan Year. "Plan Year" means the calendar year.
 
ARTICLE III
ELIGIBILITY AND PARTICIPATION


3.1 Eligibility Requirements. In order to be eligible for participation in the
Plan, a Participant must be an Eligible Director. Participation in the Plan is
voluntary. In order to participate, an otherwise Eligible Director must execute
a valid Participant Enrollment and Election Form in such manner as the Committee
may require.
 
ARTICLE IV
DEFERRAL OF COMPENSATION


4.1 Nonqualified Deferral Elections. A Participant may elect to defer all or any
part of his Compensation during any Plan Year by use of a Participant Enrollment
and Election Form submitted to the Committee no later than the last day of the
last month immediately preceding such Plan Year. Once made, a deferral election
for any Plan Year shall be irrevocable for such Plan Year.

3

--------------------------------------------------------------------------------



A Participant may change the amount of his deferred Compensation by delivering
to the Committee prior to the beginning of any subsequent Plan Year a new
Participant Enrollment and Election Form, with such change being first effective
for Compensation to be earned in such subsequent Plan Year. Once made, an
election shall continue until changed by a Participant on a new Participant
Enrollment and Election Form delivered to the Committee.


4.2 Failure to Elect. A Participant failing to return a completed Participant
Enrollment and Election Form to the Committee on or before the specified due
date for any Plan Year shall be deemed to have elected not to defer receipt of
his Compensation with respect to such Plan Year.
 
ARTICLE V
PLAN ACCOUNTS


5.1 Establishment of Accounts. There shall be established and maintained by the
Company separate Accounts in the name of each Participant to which the Company
shall credit the amount of Compensation deferred by the Participant under the
Plan. For each Plan Year, the amount of Compensation credited to a Participant's
Account shall equal the amount elected by the Participant on the Participant
Enrollment and Election Form that is effective for that Plan Year. The Company
shall credit the deferred amount of Compensation to the Participant's Account at
the time the amount would otherwise have been paid.
 
ARTICLE VI
ALLOCATION OF FUNDS


6.1 Account Earnings. Unless a Participant elects otherwise, each Account shall
also be credited periodically with interest as set forth below.


6.2  Interest Credit. Interest will be calculated during each Plan Year on the
outstanding balance of each Account at a per annum rate equal to the prime rate
as announced by the Harris Trust and Savings Bank for the applicable Plan Year.
Interest will be credited to each Account on the last day of each Plan Year.


6.3  Deferred Stock Credit. If a Participant elects otherwise, such Participant
may allocate all or a portion of his Compensation into Deferred Stock Units, and
the Company will credit his Account with that number of Deferred Stock Units
equal to the deferred Compensation (or portion thereof) of such Participant,
divided by the Fair Market Value Per Share on the date such Compensation would
have otherwise been paid. The value of any Deferred Stock Units in a
Participant's Account will fluctuate based on changes from time to time in the
Fair Market Value Per Share.


If at any time any Deferred Stock Units are maintained in a Participant's
Account, there shall be credited to such Account additional Deferred Stock Units
on each Dividend Date. The number of such additional Deferred Stock Units shall
be determined by (i) multiplying the total number of Deferred Stock Units
(including fractional Deferred Stock Units) in the Account immediately prior to
the Dividend Date by the amount of the dividend per share to be payable on such
Dividend Date and (ii) dividing the product by the Fair Market Value Per Share
on the Dividend Date. In the case of dividends payable on the Company's common
stock other than in cash, the amount of the dividend per share shall be based on
the fair market value of the property at the time of distribution of the
dividend, as determined by the Committee.
 
4

--------------------------------------------------------------------------------


 
In the event of any change in the outstanding shares of common stock of the
Company upon which the stock equivalency hereunder is based, by reason of a
merger, consolidation, reorganization, recapitalization, stock dividend, stock
split, combination or exchange of shares, or any other change in corporate
structure, or in the event any dividend is paid in common shares of Company
stock or other property, the number of Deferred Stock Units credited to an
Account shall be equitably adjusted in such manner as the Committee shall
determine to be fair under the circumstances.
 
ARTICLE VII
PAYMENT OF BENEFITS


7.1 Payment of Benefits. All benefits payable under this Plan will be payable in
cash. Except as otherwise provided herein, the benefits payable under this Plan
on account of a Participant's termination of Board membership for any reason
shall be paid to the Participant, or in the event of death, to the Participant's
Beneficiary, in a cash lump sum no later than 60 days after termination of Board
membership. To the extent that any Deferred Stock Units are in a Participant's
Account at a time when benefits would otherwise be payable under this Plan, the
cash benefit represented by such Deferred Stock Units shall be equal to the
number of Deferred Stock Units in such Account multiplied by the Fair Market
Value Per Share on the date of termination of Board membership or such other
event requiring payment of benefits (including without limitation the occurrence
of a Change in Control). The Participant may elect to change the time of
payment, or to change the form of payments from a lump sum to payments in equal
annual installments over a five- year period, together with interest on unpaid
amounts at the rate set forth in Section 6.2, by filing a Participant Enrollment
and Election Form with the Committee at least twelve (12) months prior to
termination of Board service, provided, that the initial payment with respect to
such election must be deferred for a period of at least five (5) years from the
date such payment would otherwise have been made.


7.2 Beneficiary Designation. Each Participant may, from time to time, by signing
a form approved by the Committee, designate any legal or natural person or
persons (who may be designated contingently or successively) to whom payments
are to be made if the Participant dies before receiving payment of all amounts
due hereunder. A Beneficiary designation form will be effective only after the
signed form is filed with the Committee while the Participant is alive and will
cancel all beneficiary designation forms signed and filed earlier. If the
Participant fails to designate a Beneficiary as provided above, or if all
designated Beneficiaries of the Participant die before the Participant or before
complete payment of all amounts due hereunder, the Company shall pay the unpaid
amounts to the legal representative of the estate of the last to die of the
Participant and the Participant's designated Beneficiary.
 
5

--------------------------------------------------------------------------------


 
7.3 Change in Control. In the event of a Change in Control, all benefits payable
under this Plan shall be paid to the Participant as provided in Section 7.1
above within 60 days after the occurrence of such Change in Control.
 
ARTICLE VIII
COMMITTEE


8.1 Membership of the Committee. The Committee shall consist of at least three
people designated and appointed from time to time by the Board. Any member of
the Committee may resign by notice in writing and filed with the Secretary of
the Committee. Vacancies shall be filled promptly by the Board.


8.2 Duties of the Committee. The Company is the named fiduciary of the Plan. The
Committee, acting on behalf of the Company, shall adopt, administer, construe,
and interpret this Plan and shall determine the amount, if any, due a
Participant (or his Beneficiary) under this Plan. No member of the Committee
shall be liable for any act done or determination made in good faith. In
carrying out its duties herein, the Committee shall have discretionary authority
to exercise all powers and to make all determinations, consistent with the terms
of the Plan, in all matters entrusted to it, and its determinations shall be
given deference and shall be final and binding on all interested parties.
 
ARTICLE IX
ADMINISTRATION


9.1 Administrative Authority. Except as otherwise specifically provided herein,
the Committee shall have the sole responsibility for and the sole control of the
operation and administration of the Plan, and shall have the power and authority
to take all actions and to make all decisions and interpretations which may be
necessary or appropriate in order to administer and operate the Plan, including,
without limiting the generality of the foregoing, the power, duty, and
responsibility to:


(a) Resolve and determine all disputes or questions arising under the Plan,
including the power to determine the rights of Participants and Beneficiaries,
and their respective benefits, and to remedy any ambiguities, inconsistencies,
or omissions in the Plan.


(b) Adopt such rules of procedure and regulations as in its opinion may be
necessary for the proper and efficient administration of the Plan and as are
consistent with the Plan.

6

--------------------------------------------------------------------------------



(c) Implement the Plan in accordance with its terms and the rules and
regulations adopted as above.


(d) Make determinations concerning the crediting and distribution of Plan
Accounts.


(e) Appoint any persons or firms, or otherwise act to secure specialized advice
or assistance, as it deems necessary or desirable in connection with the
administration and operation of the Plan, and the Committee shall be entitled to
rely conclusively upon, and shall be fully protected in any action or omission
taken by it in good faith reliance upon the advice or opinion of such firms or
persons. The Committee shall have the power and authority to delegate from time
to time by written instrument all or any part of its duties, powers, or
responsibilities under the Plan, both ministerial and discretionary, as it deems
appropriate, to any person or committee, and in the same manner to revoke any
such delegation of duties, powers, or responsibilities. Any action of such
person or committee in the exercise of such delegated duties, powers, or
responsibilities shall have the same force and effect for all purposes hereunder
as if such action had been taken by the Committee. Further, the Committee may
authorize one or more persons to execute any certificate or document on behalf
of the Committee, in which event any person notified by the Committee of such
authorization shall be entitled to accept and conclusively rely upon any such
certificate or document executed by such person as representing action by the
Committee until such third person shall have been notified of the revocation of
such authority.


9.2 Uniformity of Discretionary Acts. Whenever in the administration or
operation of the Plan discretionary actions by the Committee are required or
permitted, such actions shall be consistently and uniformly applied to all
persons similarly situated, and no such action shall be taken that will
discriminate in favor of any particular person or group of persons.


9.3 Litigation. Except as may be otherwise required by law, in any action or
judicial proceeding affecting the Plan, no Beneficiary shall be entitled to any
notice or service of process, and any final judgment entered in such action
shall be binding on all persons interested in, or claiming under, the Plan.


9.4 Payment of Administration Expenses. All reasonable expenses incurred in the
administration and operation of the Plan, including any taxes payable by the
Company in respect of the Plan, shall be paid by the Company.


9.5 Liability of Committee, Indemnification. To the extent permitted by law, the
Committee shall not be liable to any person for any action taken or omitted in
connection with the interpretation and administration of this Plan unless
attributable to its own bad faith or willful misconduct.

7

--------------------------------------------------------------------------------



9.6 Expenses. The cost of the establishment of the Plan and the adoption of the
Plan by Company, including but not limited to legal and accounting fees, shall
be borne by Company.


9.7 Taxes. All amounts payable hereunder shall be reduced by any and all
Federal, state, and local taxes imposed upon a Participant or his Beneficiary,
which are required to be paid or withheld by Company. Any determination by the
Company regarding applicable income tax withholding requirements shall be final
and binding on the Participant.
 
ARTICLE X
MISCELLANEOUS


10.1  Alienation of Benefits. Benefits payable under this Plan shall not be
subject in any manner to alienation, sale, transfer, assignment, pledge,
encumbrance, charge, garnishment, execution or levy of any kind, either
voluntary or involuntary, and any attempt to alienate, sell or otherwise
transfer or dispose of any interest shall be void.


10.2 General Creditor Status. Each Participant shall be regarded as a general
unsecured creditor of the Company with respect to any rights derived by the
Participant from the existence of this Plan or any benefit due him. A
Participant's benefits under this Plan are unfunded. No Participant shall have
any rights as a shareholder of the Company as a result of participation in this
Plan.


10.3 Governing Law. The provisions of this Plan and the rights of the parties
hereunder shall be interpreted and construed in accordance with the laws of the
State of South Carolina.


10.4 Binding On Successors. In the event that the Company is merged or
consolidated with another entity or in the event that substantially all the
assets of the Company are sold or transferred to another entity, the provisions
of the Plan shall be binding upon and shall inure to the benefit of the
continuing entity in such merger or consolidation or the entity to which such
assets are sold or transferred.


10.5 No Guarantee of Employment. Nothing contained in this Plan shall be
construed as a contract of employment between the Company and any Participant.


10.6 Construction. The masculine gender when used herein shall be deemed to
include the feminine gender, and the singular may include the plural unless the
context clearly indicates to the contrary.


10.7 Acceleration of Payment. The time or schedule of payment of a benefit
hereunder may be accelerated upon such events and conditions as the IRS may
permit in generally applicable published regulatory or other guidance under Code
Section 409A, including, without limitation, payment to a person other than the
Participant to the extent necessary to fulfill the terms of a domestic relations
order (as defined in Code Section 414(p)(1)(B)), payment of FICA tax and income
tax on wages imposed on any amounts under this Plan, or payment of the amount
required to be included in income for the Participant as a result of failure of
the Plan at any time to meet the requirements of Code Section 409A with respect
to the Participant.
 
8

--------------------------------------------------------------------------------


 
10.8 Delay of Payment. The Company may delay payment of a benefit hereunder upon
such events and conditions as the IRS may permit in generally applicable
published regulatory or other guidance under Code Section 409A, including,
without limitation, payments that the Company reasonably anticipates will
violate Federal securities laws or other applicable law provided that any such
delayed payment will be made at the earliest date at which the Company
reasonably anticipates that the making of the payment would not cause such a
violation.
 
ARTICLE XI
AMENDMENT AND TERMINATION OF THE PLAN


11.1 Amendment. The Committee reserves the right at any time and from time to
time to modify or amend, in whole or in part, any or all of the provisions of
the Plan, provided that no modification or amendment shall be made that will
affect adversely any right or obligation of any Participant with respect to a
Participant's Account. Notwithstanding the foregoing, any modification or
amendment of the Plan may be made, retroactively if necessary, which the
Committee deems necessary or proper to bring the Plan into conformity with any
law or governmental regulation relating to the Plan. No amendment to this Plan
shall decrease a Participant's Account balance.


11.2 Termination. The Company may terminate the Plan for any reason at any time.
The Company has established the Plan with the bona fide intention and
expectation that the Plan will continue indefinitely, but the Company shall be
under no obligation to maintain the Plan for any given length of time and may,
in its sole discretion, terminate the Plan at any time without any liability
whatsoever. In the case of termination of the Plan, the amounts in Participant's
Account will be paid within a reasonable time after such termination if and to
the extent permitted under Code Section 409A and the regulations thereunder.


Notwithstanding anything to the contrary herein, the Company shall have the
right to terminate this Plan and to accelerate the payment of benefits under the
Plan in accordance with Code Section 409A and related treasury regulations and
other guidance issued under Section 409A in accordance with one of the
following:
 
(1) the termination of the Plan within twelve (12) months of a corporate
dissolution taxed under Code Section 331 or with the approval of a bankruptcy
court pursuant to 11 U.S.C. 503(b)(1)(A), as provided in Treasury Regulation
Section 1.409A-3(j)(4)(ix)(A); or
 
(2) the termination of the Plan within the thirty (30) days preceding or the
twelve (12) months following a "change in control" (within the Treasury
Regulation Section 1.409A-3(i)(5)) provided that all substantially similar
arrangements are also terminated, as provided in Treasury Regulation Section
1.409A-3(j)(4)(ix)(B); or

9

--------------------------------------------------------------------------------


 
(3) the termination of the Plan, provided that the termination does not occur
proximate to a downturn in the financial health of the Company, all arrangements
that would be aggregated with the Plan under Treasury Regulation Section
1.409A-1(c) are terminated, no payments other than payments that would be
payable under the terms of the Plan if the termination had not occurred are made
within twelve (12) months of the Plan termination, all payments are made within
twenty-four (24) months of Plan termination, and no new arrangement that would
be aggregated with the Plan under Treasury Regulation Section 1.409A-1(c) is
adopted within three (3) years following the Plan termination, as provided in
Treasury Regulation Section 1.409A-3(j)(4)(ix)(C); or
 
(4) such other events and conditions as the IRS may prescribe in generally
applicable published or regulatory guidance under Code Section 409A.


11.3 Notice of Amendment or Termination. Notice of every such amendment or
termination shall be given in writing to each Participant and Beneficiary of a
deceased Participant.
 
ARTICLE XII
CLAIMS PROCEDURE


12.1 Claim. A person with an interest in the Plan shall have the right to file a
claim for benefits under the Plan and to appeal any denial of a claim for
benefits. Any request for a Plan benefit or to clarify the claimant's right to
future benefits under the terms of the Plan shall be considered to be a claim.


12.2  Written Claim. A claim for benefits will be considered as having been made
when submitted in writing by the claimant to the Company. No particular form is
required for the claim, but the written claim must identify the name of the
claimant and describe generally the benefit to which the claimant believes he or
she is entitled. The claim may be delivered personally during normal business
hours or mailed to the Company.
 
12.3  Claim Determination. The Committee, acting on behalf of the Company, will
determine whether, or to what extent, the claim may be allowed or denied under
the terms of the Plan. If the claim is wholly or partially denied, the claimant
shall be so informed by written notice within 90 days after the day the claim is
submitted unless special circumstances require an extension of time for
processing the claim. If such an extension of time for processing is required,
written notice of the extension shall be furnished to the claimant prior to the
termination of the initial 90-day period. Such extension may not exceed an
additional 90 days from the end of the initial 90-day period. The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Plan expects to render the final decision.


12.4 Notice of Determination. The notice informing the claimant that his or her
claim has been wholly or partially denied shall be written in a manner
calculated to be understood by the claimant and shall include:

10

--------------------------------------------------------------------------------



(1) The specific reason(s) for the denial.
 
(2) Specific reference to pertinent Plan provisions on which the denial is
based.
 
(3) A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary.
 
(4) Appropriate information as to the steps to be taken if the claimant wishes
to submit his or her claim for review.


12.5 Appeal. If the claim is wholly or partially denied, the claimant (or his or
her authorized representative) may file an appeal of the denied claim with the
Committee requesting that the claim be reviewed. The Committee shall conduct a
full and fair review of each appealed claim and its denial. Unless the Committee
notifies the claimant that due to the nature of the benefit and other attendant
circumstances he or she is entitled to a greater period of time within which to
submit his or her request for review of a denied claim, the claimant shall have
60 days after he or she (or his or her authorized representative) received
written notice of denial of his or her claim within which such request must be
submitted to the Committee.


12.6 Request for Review. The request for review of a denied claim must be made
in writing. In connection with making such request, the claimant or his
authorized representative may submit written comments, documents, records, and
other information relating to the claim for benefits, and shall be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claimant's claim. The
review shall take into account all comments, documents, records, and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.


12.7  Determination of Appeal. The decision of the Committee regarding the
appeal will be given to the claimant in writing no later than 60 days following
receipt of the request for review. However, if special circumstances (for
example, if the Committee decides to hold a hearing on the appeal) require an
extension of time for processing, the decision shall be rendered as soon as
possible, but not later than 120 days after receipt of the request for review.
If special circumstances require that a decision will be made beyond the initial
time for furnishing the decision, written notice of the extension shall be
furnished to the claimant (or his authorized representative) prior to the
commencement of the extension.


12.8  Hearing. The Committee may, in its sole discretion, decide to hold a
hearing if it determines that a hearing is necessary or appropriate in order to
make a full and fair review of the appealed claim.


12.9  Decision. The decision on review shall include specific reasons for the
decision, written in a manner calculated to by understood by the claimant, as
well as specific references to the pertinent Plan provisions on which the
decision is based.

11

--------------------------------------------------------------------------------



12.10  Exhaustion of Appeals. A Participant must exhaust his rights to file a
claim and to request a review of the denial of his claim before bringing any
civil action to recover benefits due to him under the terms of the Plan, to
enforce his rights under the terms of the Plan, or to clarify his rights to
future benefits under the terms of the Plan.


IN WITNESS WHEREOF, this Plan is hereby adopted this ____ day of _____________,
2007.


WORLD ACCEPTANCE CORPORATION
 
By:
   
A. Alexander McLean, III, CEO

 
12

--------------------------------------------------------------------------------


 